DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 11, filed April 7, 2022, with respect to Claims 11-12 and the specification have been fully considered and are persuasive.  The objections to Claims 11-12 and the specification have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7, 9, 13, and 14 have been considered but are moot because new grounds of rejection are made in view of Choi (US 20150243254A1).
Applicant's arguments filed April 7, 2022, with respect to Claims 15 and 17-20 have been fully considered but they are not persuasive.  Applicant argues that Kremin 1 (US 20160148034A1) and the remaining cited references do not teach the amended features of Claim 15 (p. 10).
In reply, the Examiner points out that Jones (US 20130223293A1) does teach transmitting and receiving signals using a differential signal scheme via a pair of electrically conductive lines coupling the transmitter to the receiver (bidirectional differential signal, determine whether the signal is transmitted left to right (from transmitter 110 to receiver 120), or from right to left (from receiver 120 to transmitter 110), [0038], transmitter 110 coupled to receiver 120 via cable link 130, cable 130 includes four ports on both the transmitter and receiver sides: CL1-4, which provide four lines, or two differential pairs over which system 100 transmits three differential signals, one respective side or end of the cable link connector is included in the transmitter or the receiver, [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremin 1 (US 20160148034A1), Kremin 2 (US 20120268142A1), and Choi (US 20150243254A1).
9.	As per Claim 1, Kremin 1 teaches a transceiver system comprising:  a transmitter comprising a first driving signal output unit and a second driving signal output unit (TX drive signals that are applied to the TX electrodes, [0055]); a receiver comprising a first sensing signal input unit and a second sensing signal input (in MPRX sensing, multiple RX electrodes are coupled to a receiver concurrently, and differential RX receivers and multiplexers may be used to sense several RX electrodes at the same time, [0035]).  Fig. 2A shows that capacitor CPA is connected to point l_rx_n, which is connected to the RX mux, which is connected to the RX receiver.  Capacitor CPA is also connected to a line that is connected to TX mux, which is connected to TX transmitter.  Thus, the channel that is connected to capacitor CPA is a first channel comprising a first input/output line, which connect the first driving signal output unit and the first sensing signal input unit (Fig. 2A), and are configured to transfer signals having different phases (pairs of variable capacitors can be tuned to generate opposite-phase compensation signals with desirable values that can compensate for any imbalances caused by signal routing lines, etc., [0069]).  Fig. 2A shows that capacitor CNB is connected to point i_in_p, which is connected to the RX mux, which is connected to the RX receiver.  Capacitor CNB is also connected to a line that is connected to TX mux, which is connected to TX transmitter.  Thus, the channel that is connected to capacitor CNB is a second channel comprising a second input/output line, which connect the second driving signal output unit and the second sensing signal input unit (Fig. 2A), and are configured to transfer signals having different phases [0069].  Fig. 2A shows that the top electrode of capacitor CPA is connected to the second input/output line (bottom line connected to the TX mux), and the bottom electrode of capacitor CPA is connected to the first input/output line (top line connected to the TX mux).  Thus, a first compensation capacitor (240, Fig. 2A) comprising a first electrode electrically connected to the first input/output line and a second electrode electrically connected to the second input/output line (Fig. 2A) [0069].
However, Kremin 1 does not teach that the first channel comprises the first input/output line and a second input/output line as the first pair of electrically conductive lines; the second channel comprising a third input/output line and a fourth input/output line as the second pair of electrically conductive lines; and the first compensation capacitor comprising the first electrode electrically connected to the second input/output line and the second electrode electrically connected to the third input/output line.  However, Kremin 2 teaches a transceiver system comprising:  a transmitter comprising a first driving signal output unit and a second driving signal output unit (TX signal is applied to the TX electrodes, [0051]); a receiver comprising a first sensing signal input unit and a second sensing signal input (plurality of parallel sensing circuits (also referred to as receiver inputs) 14, [0031]).  Fig. 1 shows 4 receiver channels (lines respectively connected to the receivers 14).  Each receiver channel comprises 4 receive electrodes 12.  Each receive electrode 12 connects a transmitter electrode (X) to the receiver channel.  Thus, Kremin 2 teaches a first channel (receiver channel connected to RX1) comprising a first input/output line (first receive electrode 12) and a second input/output line (second receive electrode 12) as the first pair of electrically conductive lines, which connect the first driving signal output unit and the first sensing signal input unit (Fig. 1), and are configured to transfer signals having different phases (in order to recover each row-column intersection mutual capacitance value, properties of the individual TX signal may be changed at the different scanning stages to distinguish signals at different scanning phases, [0060], applying different TX phase sequences for different sensing stages, [0063]); a second channel (receiver channel connected to RX2) comprising a third input/output line (third receive electrode 12) and a fourth input/output line (fourth receive electrode 12) as the second pair of electrically conductive lines, which connect the second driving signal output unit and the second sensing signal input unit (Fig. 1), and are configured to transfer signals having different phases [0060, 0063].  Since Kremin 1 teaches a first compensation capacitor (240, Fig. 2A) comprising a first electrode electrically connected to the first channel and a second electrode electrically connected to the second channel (Fig. 2A) [0069], this teaching from Kremin 2 of the first channel comprising the second input/output line and the second channel comprising the third input/output line can be implemented into the first channel and second channel of Kremin 1 so that the first compensation capacitor comprising the first electrode electrically connected to the second input/output line and the second electrode electrically connected to the third input/output line.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kremin 1 so that the first channel comprises the first input/output line and a second input/output line as the first pair of electrically conductive lines; the second channel comprising a third input/output line and a fourth input/output line as the second pair of electrically conductive lines; and the first compensation capacitor comprising the first electrode electrically connected to the second input/output line and the second electrode electrically connected to the third input/output line as suggested by Kremin 2 in order to transfer signals more quickly.
However, Kremin 1 and Kremin 2 do not teach that the first sensing signal input unit is electrically connected to the first driving signal output unit by a first pair of electrically conductive lines, and the second sensing signal input electrically connected to the second driving signal output unit by a second pair of electrically conductive lines.  However, Choi teaches that the first sensing signal input unit (first source drive IC 31) is electrically connected to the first driving signal output unit (first transceiver of the timing controller) by a first pair of electrically conductive lines, and the second sensing signal input (second source drive IC 31) electrically connected to the second driving signal output unit (second transceiver of the timing controller) by a second pair of electrically conductive lines (Fig. 3 shows the transmitter and receiver of one source drive IC 31, one transmitter and one receiver of the timing controller 40, and one pair of transmission lines connected therebetween, [0048], timing controller 40 are coupled to a plurality of pairs of transmission lines corresponding to the number of the source drive ICs 31, eight source drive ICs 31 are connected to the timing controller 40, the number of pairs of transmission lines may be eight, timing controller 40 may include eight transmitters and eight receivers that are connected to the eight pairs of transmission lines, respectively, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kremin 1 and Kremin 2 so that the first sensing signal input unit is electrically connected to the first driving signal output unit by a first pair of electrically conductive lines, and the second sensing signal input electrically connected to the second driving signal output unit by a second pair of electrically conductive lines because Choi suggests that this way, data can be exchanged bi-directionally in order to transfer data more quickly [0009].
10.	As per Claim 2, Kremin 1 teaches wherein each of the first channel and the second channel is to supply a voltage signal using a differential signal scheme (Fig. 2A) (when operated in fully-differential scan mode, RX multiplexer 213 may concurrently multiplex the output signals from multiple RX electrodes, [0065]).
11.	As per Claim 3, Kremin 1 teaches wherein a phase difference between a signal supplied by the first input/output line and a signal supplied by the second input/output line is 180 degrees (pairs of variable capacitors can be tuned to generate opposite-phase compensation signals with desirable values that can compensate for any imbalances caused by signal routing lines, etc., [0069], Fig. 2A).
	However, Kremin 1 does not teach wherein the phase difference between the signal supplied by the second input/output line and a signal supplied by the third input/output line is 180 degrees.  However, Kremin 2 teaches that the first channel comprises the second input/output line and the second channel comprises the third input/output line, as discussed in the rejection for Claim 1.  Since Kremin 1 teaches wherein a phase difference between a signal supplied by the first channel and a signal supplied by the second channel is 180 degrees [0069] (Fig. 2A), this teaching from Kremin 2 can be implemented into the first channel and the second channel of Kremin 1 so that the phase difference between the signal supplied by the second input/output line and a signal supplied by the third input/output line is 180 degrees.  This would be obvious for the reasons given in the rejection for Claim 1.
12.	As per Claim 4, Kremin 1 does not expressly teach wherein the first input/output line, the second input/output line, the third input/output line, and the fourth input/output line are sequentially arranged in a direction.  However, Kremin 2 teaches wherein the first input/output line, the second input/output line, the third input/output line, and the fourth input/output line are sequentially arranged in a direction (groups of the receive electrodes 12 are sequentially connected to the receiver inputs 14, [0032]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kremin 1 so that the first input/output line, the second input/output line, the third input/output line, and the fourth input/output line are sequentially arranged in a direction because Kremin 2 suggests that this is well-known in the art for receiver channels [0032].
13.	As per Claim 9, Kremin 1 teaches further comprising a second compensation capacitor comprising a third electrode electrically connected to the first input/output line and a fourth electrode electrically connected to the second input/output line, wherein the second compensation capacitor is spaced apart from the first compensation capacitor (pairs of variable capacitors can be tuned to generate opposite-phase compensation signals with desirable values that can compensate for any imbalances caused by signal routing lines, etc., [0069], Fig. 2A).	
	However, Kremin 1 does not teach the second compensation capacitor comprising the third electrode electrically connected to the second input/output line and the fourth electrode electrically connected to the third input/output line.  However, Kremin 2 teaches the first channel comprises the second input/output line and the second channel comprises the third input/output line, as discussed in the rejection for Claim 1.  Since Kremin 1 teaches a second compensation capacitor comprising a third electrode electrically connected to the first channel and a fourth electrode electrically connected to the second channel [0069] (Fig. 2A), this teaching from Kremin 2 can be implemented into the first channel and the second channel of Kremin 1 so that the second compensation capacitor comprising the third electrode electrically connected to the second input/output line and the fourth electrode electrically connected to the third input/output line.  This would be obvious for the reasons given in the rejection for Claim 1.
14.	As per Claim 14, Kremin 1 teaches wherein the first compensation capacitor is configured to reduce electrical or magnetic influence applied to the first input/output line by the second input/output line (baseline compensation circuit 240 includes two pairs of variable capacitors that are coupled between the inverted and non-inverted TX drive signal lines and the inverted and non-inverted RX output signal lines, the pairs of variable capacitors can be tuned to generate opposite-phase compensation signals with desirable values that can compensate for any imbalances caused by the structure of the signal routing lines, etc., [0069]).
	However, Kremin 1 does not teach wherein the first compensation capacitor is configured to reduce electrical or magnetic influence applied to the second input/output line by the third input/output line.  However, Kremin 2 teaches the first channel comprises the second input/output line and the second channel comprises the third input/output line, as discussed in the rejection for Claim 1.  Since Kremin 1 teaches wherein the first compensation capacitor is configured to reduce electrical or magnetic influence applied to the first channel by the second channel, this teaching from Kremin 2 can be implemented into the first channel and the second channel of Kremin 1 so that the first compensation capacitor is configured to reduce electrical or magnetic influence applied to the second input/output line by the third input/output line.  This would be obvious for the reasons given in the rejection for Claim 1.
15.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremin 1 (US 20160148034A1), Kremin 2 (US 20120268142A1), and Choi (US 20150243254A1) in view of Lee (US 20170124949A1) and Park (US 20080122735A1).
16.	As per Claim 5, Kremin 1, Kremin 2, and Choi are relied upon for the teachings as discussed above relative to Claim 1.
	However, Kremin 1, Kremin 2, and Choi do not teach wherein the transmitter comprises a timing controller.  However, Lee teaches wherein the transmitter comprises a timing controller (timing controller 300 includes an LVDS transmitter, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kremin 1, Kremin 2, and Choi so that the transmitter comprises a timing controller as suggested by Lee.  It is well-known in the art that a timing controller is needed to generate control signals, synchronization signals, and clock signals required for interfacing to a display panel.
	However, Kremin 1, Kremin 2, Choi, and Lee do not teach wherein the receiver comprises a memory.  However, Park teaches wherein the receiver (610, Fig. 6) comprises a memory (615) (first receiver 610 includes a frame memory 615, [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kremin 1, Kremin 2, Choi, and Lee so that the receiver comprises a memory as suggested by Park.  It is well-known in the art that a frame memory is needed in order to output frames of data to the display.
17.	As per Claim 6, Kremin 1, Kremin 2, and Choi do not teach wherein the timing controller and the memory are mounted in a display device.  However, Lee teaches wherein the timing controller (300, Fig. 1) and the receiver (600) are mounted in a display device (organic light emitting diode (OLED) display device, [0029], the OLED device includes a host system 100 and a display module 500, [0030], display module 500 includes a reception module 600, host system 100 includes a timing controller 300, [0031]).  This would be obvious for the reasons given in the rejection for Claim 5.
	However, Kremin 1, Kremin 2, Choi, and Lee do not teach wherein the memory is mounted in the display device.  However, Park teaches wherein the memory (615, Fig. 6) is mounted in the display device (liquid crystal display device includes a signal controller 600, [0047], signal controller 600 includes a first receiver 610, [0120], first receiver 610 includes a frame memory 615, [0122]).  This would be obvious for the reasons given in the rejection for Claim 5.
18.	As per Claim 7, Kremin 1 teaches wherein each of the first and second channels is configured to transmit a compensation data signal (generate opposite-phase compensation signals (e.g., applied to input signals i_in_p and i_in_n of BPF 203, [0069]) (Fig. 2A).
19.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremin 1 (US 20160148034A1), Kremin 2 (US 20120268142A1), and Choi (US 20150243254A1) in view of Deschildre (US 20100231237A1).
	Kremin 1, Kremin 2, and Choi are relied on for teachings discussed above relative to Claim 1.
	However, Kremin 1, Kremin 2, and Choi do not teach wherein the first compensation capacitor has a capacitance of 200 fF to 400 fF.  However, Deschildre teaches wherein the first compensation capacitor has a capacitance of 200 fF to 400 fF (capacitance of each compensation capacitor may be around 333fF, [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kremin 1, Kremin 2, and Choi so that the first compensation capacitor has a capacitance of 200 fF to 400 fF because Deschildre suggests that this is needed to overcome the effects of stray capacitors [0049, 0098].
20.	Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130223293A1) and Ahn (US 20180103231A1).
21.	As per Claim 15, Jones teaches transceiver system (transceiver, [0032]) which is parallel link system (parallel traces, or other forms of parallel wiring, [0036]), the transceiver system comprising:  a transmitter and a receiver, which are connected through a plurality of channels (transmitter 110 coupled to receiver 120 via cable link 130, cable 130 includes four ports on both the transmitter and receiver sides: CL1-4, which provide four lines, or two differential pairs over which system 100 transmits three differential signals, one respective side or end of the cable link connector is included in the transmitter or the receiver, [0030]); and at least one compensation capacitor configured to electrically couple adjacent channels from among the plurality of channels (the differential channel across CL4 and CL5 has an AC imbalance, capacitors C1 are placed from modal line CL5 to ground at both the transmitter and ground to compensate for the switches, [0088]), wherein the transmitter and the receiver are configured to transmit and receive signals using a differential signal scheme via a pair of electrically conductive lines coupling the transmitter to the receiver (bidirectional differential signal, determine whether the signal is transmitted left to right (from transmitter 110 to receiver 120), or from right to left (from receiver 120 to transmitter 110), [0038], transmitter 110 coupled to receiver 120 via cable link 130, cable 130 includes four ports on both the transmitter and receiver sides: CL1-4, which provide four lines, or two differential pairs over which system 100 transmits three differential signals, one respective side or end of the cable link connector is included in the transmitter or the receiver, [0030]).
	However, Jones does not teach that the transceiver system is mounted in a display device.  However, Ahn teaches a transceiver system (151, Fig. 10) mounted in a display device (100, Fig. 1) (display device 100 may include a driving controller 150, [0065], driving controller 150 includes a controller 151, [0133], controller 151 may include a receiver 210 and a transmitter 250, [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones so that the transceiver system is mounted in a display device because Ahn suggests that this is needed in order to synchronize the signals in order to display the signals properly [0072].
22.	As per Claim 17, Jones teaches wherein the at least one compensation capacitor comprises a plurality of compensation capacitors, wherein the plurality of compensation capacitors are spaced apart from each other at a distance [0083].
23.	As per Claim 18, Jones does not expressly teach wherein the differential signal scheme is a low voltage differential signaling (LVDS) scheme.  However, Ahn teaches wherein the differential signal scheme is a low voltage differential signaling (LVDS) scheme (image signal and control signal provided from the external source may be applied to the receiver 210 by a low voltage differential signaling (LVDS) operation, [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones so that the differential signal scheme is a low voltage differential signaling (LVDS) scheme as suggested by Ahn.  It is well-known in the art that LVDS has the advantage of operating at low power and can run at very high speeds using inexpensive twisted-pair copper cables.
24.	As per Claim 19, Jones teaches a number of channels to transmit a signal in differential signal scheme from among the plurality of channels is 3 or 4 (Fig. 1) (third differential signal, SBUS, generated at transceiver, positive component of the CBUS signal is common mode modulated onto both lines CL1 and CL2 that carry the data signal, complementary component of the CBUS signal is common mode modulated onto both lines CL2 and CL4, [0032]).
25.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130223293A1) and Ahn (US 20180103231A1) in view of Veendrick (US 20070079188A1).
	Jones and Ahn are relied upon for the teachings as discussed above relative to Claim 15.
	However, Jones and Ahn do not expressly teach wherein mutual-capacitive coupling and mutual-inductive coupling are formed between the adjacent channels.  However, Veendrick teaches wherein mutual-capacitive coupling and mutual-inductive coupling are formed between the adjacent channels (there is a mutual capacitive coupling signal caused by capacitive coupling between the two traces 21, 23 which travels along the second trace line 23, there is also a mutual inductive coupling signal caused by inductive coupling between the two traces 21, 23 which travels along the victim trace line 23, [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones and Ahn so that mutual-capacitive coupling and mutual-inductive coupling are formed between the adjacent channels as suggested by Veendrick.  It is well-known in the art that if two channels are parallel, the stray capacitance and mutual inductance that exists between the two lines results in noise transmission.
Allowable Subject Matter
26.	Claims 11-12 are allowed.
27.	Claims 8, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611